NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 18-3607
                                  _____________

                        UNITED STATES OF AMERICA

                                         v.

                                 LEE SOKALSKY,
                                         Appellant


                 On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                       District Court No. 3-15-cr-00040-001
                 District Judge: The Honorable Robert D. Mariani

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                March 6, 2020

    Before: SMITH, Chief Judge, HARDIMAN, and KRAUSE, Circuit Judges

                              (Filed: March 9, 2020)
                             _____________________

                                    OPINION*
                             _____________________

SMITH, Chief Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
      Lee Sokalsky pleaded guilty to four counts of bank robbery by force,

violence or intimidation in violation of 18 U.S.C. § 2113(a). The presentence

investigation report classified Sokalsky as a career offender under United States

Sentencing Guideline (U.S.S.G.) § 4B1.1. Sokalsky objected to the career offender

classification, arguing that the § 2113(a) offense did not constitute a crime of

violence as defined in U.S.S.G. § 4B1.2(a). The District Court disagreed and

sentenced Sokalsky to 151 months of incarceration on each count to run

concurrently. This timely appeal followed. 1 We will affirm.

      The only issue on appeal is whether bank robbery by intimidation under

§ 2113(a) categorically constitutes a crime of violence. We exercise plenary

review of a district court’s decision that a conviction qualifies as a crime of

violence under U.S.S.G. § 4B1.2(a). United States v. Wilson, 880 F.3d 80, 83 (3d

Cir. 2018).

      Sokalsky acknowledges that in Wilson, we “join[ed] our sister circuits in

holding that bank robbery by intimidation, as set forth in [18 U.S.C.] § 2113(a),

categorically qualifies as a crime of violence under [U.S.S.G.] § 4B1.2(a)’s

‘elements’ clause.” Id. at 88. Nonetheless, he asserts that Wilson “was wrongly

decided.” Appellant’s Br. 12. Wilson is binding on this panel. See 3d Cir. I.O.P.


1
 The United States District Court for the Middle District of Pennsylvania had
jurisdiction pursuant to 18 U.S.C. § 3231. This Court has jurisdiction pursuant to
28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                           2
9.1 (2018). Accordingly, we conclude that the District Court did not err by

applying § 4B1.1’s career-offender enhancement in this case. We will affirm.




                                         3